Martin, C. J.
I. This case involves certain of the duties of the Secretary of State under the Australian Ballot Law, being chapter 78, Laws of 1893. Section 6 relates to the form of the certificate and provides, that “in case of electors for president and vice-president of the United States, the names for the candidates for president and vice president may be added to the party or political appellation” ; and section 14, relating to the printing of the names of the candidates under the proper party appellation or group, enacts that “ the ballot shall contain no other names, except that, in case of electors for president and vice president of the United States, the names of the candidates for president and vice president may be added to the party or political organization.” Section 13 reads as follows : —
“ Not less than fifteen days before an election to fill any public office, the secretary of state shall certify to the county clerk of each county within which any of the electors may by law vote for the candidates for such office, the name and residence of each person nominated for such office, as specified in the certifi*336cates of nomination or nomination papers filed, with the secretary of state.”
1. Duty of Secretary of State ministerial. It will be observed that section 13 does not expressly provide for the certification of the names of presidential candidates, nor even of the party appellation ; but as the certification would be unintelligible without the latter, we think it, and also any proper addition of the name of presidential and vice-presidential candidates, to be fairly %Jm included within the phrase ‘ ‘ as specified in the certificates of nomination or nomination papers.” In these respects a certificate of nomination is the guide .to the Secretary of State, and he should follow it in giving directions to the County Clerk as to the making up of the official ballot. We think it plain that he has no right to omit the party appellation, nor the names of the presidential and vice-presidential candidates added to the party appellation by authority of law and properly appearing in the certificate.
•The motion for a peremptory writ of mandamus notwithstanding the answer is in the nature of a demurrer, and, for the purposes of this hearing, admits every allegation of fact well pleaded in the answer. It does not admit conclusions of law, nor prophecies, nor general allegations of fraud unaccompanied by any statement of fact on which fraud is based, nor matters which the defendant has no right to plead nor the Court jurisdiction to entertain. The allegation in the answer that the electors named in the certificate will not vote for Thomas E. Watson for Vice President is clearly not one of fact, and the Court should not be guided by the pretense of any one to the powers of divination. In such cases courts must deal with facts, not with prophecies. *337Besides if these electors should be chosen they will be under no legal obligation to support Sewall, Watson, or any other person named by a political party, but they may vote for any eligible citizen of the United States. (Article XII of Amendments to the Constitution of the United States.) And neither the Secretary of State nor any court may interfere with them in the performance of their duties. The charge made by the Secretary of State that it is desired to use the name of Watson at the head of the People’s Party ticket to mislead the voters must be disregarded for several seasons : First, as to his separate official duties under this statute he is a mere ministerial officer and not a censor of political parties nor a guardian of the public morals; and it follows that he has no authority to make such a charge. Secondly, the only facts upon which any claim of fraud is based are that the certificate gave the party appellation as the People’s Party and named the national candidates as an addition thereto, and then stated the names and residences of the candidates nominated by the convention as presidential electors, and these were Democrats and the same men who were nominated for a like place by the Democratic Party ; but this must be held admissible under Simpson v. Osborn, 52 Kan. 328. Thirdly, this Court has no authority to investigate and pass judgment upon the motives which actuate any political party convention in its course ; for this is not jurisprudence but politics. Fourthly, although the record does not show the nature of the objections made to the certificate before the Secretary of State, the Auditor of State and the Attorney General, and overruled by that tribunal on October 17, 1896, yet it is presumable that all proper matters of objection were then heard and decided.
*338After the hearing and overruling of all objections by the tribunal provided for by section 10 of said act, it was the plain duty of the Secretary of State to certify the names of the presidential and vice-presidential candidates of the People’s Party as specified in the nomination certificate, unless the papers emanating from Watson and Steinberger relieved him from it.
II. What if any effect should be given to the communications and documents signed by Watson and Steinberger? Section 8 of said act provides that—
“Any person whose name has been presented as a candidate may cause his name to be withdrawn from nomination by his request in writing signed by him and acknowledged before an officer qualified to take acknowledgment of deeds and filed with the secretary of state not less than fifteen days . . . previous to the day of election, and no name so withdrawn shall be printed upon the ballots.”
2. One cannot prevent use of name as candidate for Vice President on State ticket. The telegram and the affidavit of Steinberger should be disregarded; and it is doubtful if the affidavit of Watson filed October 19 was in due time or in proper form. 'The certificate of the ordinary (an officer in Georgia neai’ly answering to a probate judge in Kansas) is in form a jurat and and not an acknowledgment. But waiving these questions as to time and form we think that the document is entirely ineffectual. Watson was not nominated by the Abin ‘ ~ . «. , , ,, lene Convention ; and how shall a man withdraw from a nomination which has never been conferred? That convention had no right to nominate a candidate for Vice President, to be voted for at the next election. It did nominate 10 electors to be voted for at that election. Doubtless any one of them might have withdrawn by complying with said section 8. A Vice *339President is not elected at the General Election held in November. He should be elected on the second Monday in January, and only 10 citizens of Kansas will have a voice in the matter. In a legal sense the people of this State vote for no candidate for President or Vice President, that duty being delegated to 10 citizens who are authorized to use their own judgment as to the proper eligible persons to fill those high offices. Again, Mr. Watson does not attempt to decline the national nomination, nor even withdraw as a candidate in Kansas — if such a thing can be done ; but he says he declines to have his name used upon a certain official ballot. He does not “withdraw from nomination” within the meaning of said section 8. No national candidate for President or Vice President residing elsewhere has as much authority as the humblest voter in this State to dictate how his name shall be used on an official ballot here.
The order of the Court is that the Secretary of State shall forthwith duly certify to the county clerks of this State the names and residences of said nominees for electors of President and Vice President, and that he add to the party appellation of “ The People’s Party ” the name of William J. Bryan as said Party’s candidate for President and the name of Thomas E. Watson as said Party’s candidate for Vice President.
Allen, J., concurring.